Citation Nr: 0401170	
Decision Date: 01/13/04    Archive Date: 01/22/04

DOCKET NO.  03-05 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. A. Saadat, Counsel


INTRODUCTION

The veteran had active military service from November 1950 to 
September 1952.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a July 2002 RO rating decision, which denied 
service connection for a left knee disability.  The veteran 
filed a notice of disagreement in August 2002, the RO issued 
a statement of the case in January 2003, and the veteran 
perfected his appeal later that month.

REMAND

This appeal is REMANDED to the RO via the Appeals Management 
Center, in Washington, DC.  VA will notify you if further 
action is required on your part.

The veteran claims that he injured his left knee while 
training at Camp Pickett, Virginia, during active duty in the 
early 1950s, and that he went to sick call and later to a 
hospital.  At the hospital, he was reportedly told that he 
had torn a ligament and needed surgery.  He apparently 
declined the surgery and decided to live with his condition, 
which reportedly had caused him trouble to present day.  

A fire in 1973 apparently destroyed the veteran's service 
medical records.  However, efforts to reconstruct the records 
have located a "Commander's Report/Medical Officer's 
Report" which indicates that the veteran was seen on sick 
call on November 14, 1950, for an unidentified condition 
deemed to have existed prior to service.  A x-ray taken at VA 
in January 2002 revealed a normal left knee.  However, the 
claims file also includes a private hospital bill indicating 
that the veteran underwent a surgical procedure relating to a 
knee condition in January 2003.  In light of this evidence, 
additional development is needed before Board can issue a 
decision.  

To determine whether the veteran actually has a current left 
knee disability, the RO should attempt to obtain records 
relating to the January 2003 procedure, as well any records 
of treatment for any left knee symptoms following the 
procedure.  A VA examination should then be conducted on the 
question of service connection, as detailed below.  
    
Accordingly, the Board remands this case for the following: 

1.  With any needed assistance from the 
veteran, seek the records relating to the 
surgical procedure conducted on the 
veteran at Largo Medical Center in Largo, 
Florida, on January 14, 2003.  

2.  Ask the veteran to provide a list of 
the names and addresses of all private 
and VA doctors and medical care 
facilities (hospitals, HMOs, VA Medical 
Centers, etc.) that have treated him for 
left knee symptoms since January 2003.  
Provide him with release forms and ask 
him to sign and return a copy for each 
health care provider identified, and for 
whose treatment records are not already 
contained within the claims file.  When 
the veteran responds, obtain records from 
each health care provider he identifies 
(except where VA has already made 
reasonable efforts to obtain the records 
from a particular provider).  If these 
records cannot be obtained and there is 
no affirmative evidence that they do not 
exist, inform the veteran of the records 
that could not be obtained, including 
what efforts were made to obtain them.  
Also, inform the veteran that 
adjudication of his claim will continue 
without these records unless he is able 
to submit them.  Allow an appropriate 
period for response.  
  
3.  Thereafter, afford the veteran a VA 
orthopedic examination.  Ensure that the 
claims folder is made available to the 
examiner, who should carefully review it 
before the examination.  In particular, 
the examiner should note the 
"Commander's Report/Medical Officer's 
Report" indicating that the veteran was 
seen on sick call on November 14, 1950, 
for an unidentified condition which was 
deemed to have existed prior to service.  
Such tests as the examiner deems 
necessary should be performed.  The 
examiner should then express the 
following opinions:

a.  Does the veteran have a left 
knee disability (to include 
arthritis)?  

b.  If the veteran currently has a 
left knee disability, to include 
arthritis, is it is at least as 
likely as not that (i.e., a 
probability of at least 50 percent) 
this disability had its onset in 
service, or was manifested to a 
compensable degree within one year 
of the veteran's discharge in 
September 1952?  If medically 
attributing any current left knee 
disability to the veteran's active 
duty (or the year after his 
discharge) could only be done by 
guessing or through mere conjecture, 
so indicate in the examination 
report.  Explain the bases for your 
opinion. 

4.  Review the examination report upon 
receipt to ensure its adequacy.  Return 
the report to the examining physician for 
revision if it is inadequate for any 
reason or if he/she did not answer all 
questions specifically and completely.

5.  Review the claims file and ensure 
that all notification and development 
action required by 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002) are fully 
complied with and satisfied.  See also 
38 C.F.R. § 3.159 (2003).

6.  Thereafter, provide the veteran and 
his representative with a supplemental 
statement of the case (SSOC) concerning 
entitlement to service connection for a 
left knee disability, to include 
arthritis.  The SSOC must contain notice 
of all relevant actions taken on the 
claim for benefits, including a summary 
of the evidence (including all the 
records associated with the claims file 
since the issuance of the last SSOC in 
August 2003) and discussion of all 
pertinent regulations.  Allow an 
appropriate period for response.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

Expeditious handling is required of all claims remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims (CAVC).  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes); see also M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.




	                        
____________________________________________
	MICHAEL E. KILCOYNE 
	Veterans Law Judge, Board of Veterans' Appeals

This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2003).
Only a decision of the Board is appealable to the CAVC.  
38 U.S.C.A. § 7252 (West 2002).  


